UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 00-4040

WILBERT EMMETT WILKINS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Gerald Bruce Lee, District Judge.
(CA-99-245)

Submitted: August 18, 2000

Decided: September 19, 2000

Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph J. McCarthy, DELANEY, MCCARTHY, COLTON &
BOTZIN, P.C., Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Mia Levine, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Wilbert Emmett Wilkins appeals the district court's denial of his
motions to suppress. The first motion sought the suppression of a
statement made and a loaded handgun found during a traffic stop of
Wilkins' vehicle. The second motion sought the suppression of a third
party's identification of Wilkins. We affirm.

We review the factual findings underlying a motion to suppress for
clear error, while reviewing the legal determinations de novo. See
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a
suppression motion has been denied, we review the evidence in the
light most favorable to the government. See United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

Wilkins first challenges the district court's order denying his
motion to suppress a statement made during a traffic stop. During a
pat down search the arresting officer discovered a state identification
card that bore a picture of Wilkins but had a name different than the
one Wilkins originally gave. The police officer asked Wilkins
whether he was the individual pictured on the identification card, to
which he stated "yes." Wilkins now argues that the statement should
be suppressed because he made it while in custody but before being
read the Miranda* warnings.

Before the prosecution may use statements stemming from custo-
dial interrogation of a defendant, it must demonstrate that the defen-
dant was informed of certain rights. See Miranda , 384 U.S. at 444.
While Wilkins correctly points out that he was in custody and had not
yet received Miranda's mandated warnings, we find that inquiry
regarding Wilkins' identity did not constitute an interrogation for
Miranda's purposes. See United States v. Taylor, 799 F.2d 126, 128
(4th Cir. 1986). Rather, the officer was performing a ministerial duty
incident to arrest and custody. See id. Thus, we find the district
court's refusal to suppress Wilkins' statement proper.
_________________________________________________________________

*Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                    2
Wilkins next contends that the district court should have sup-
pressed a loaded handgun discovered during a search of the vehicle.
The Fourth Amendment prohibits unreasonable searches and seizures,
and searches conducted without a warrant are per se unreasonable
unless a valid exception to the warrant requirement applies. See
United States v. Elie, 111 F.3d 1135, 1144 (4th Cir. 1997). An inven-
tory search is one such exception. See Colorado v. Bertine, 479 U.S.
367, 371 (1987). For an inventory search of a vehicle to be valid: (1)
the vehicle must be in lawful custody of the police; (2) the inventory
search must be routine and conducted pursuant to standard police pro-
cedures; and (3) the purpose of the inventory search must be to secure
the car or its contents and not to gather incriminating evidence. See
United States v. Brown, 787 F.2d 929, 931-32 (4th Cir. 1986).

On appeal, Wilkins argues that the police did not have lawful cus-
tody of the vehicle because there was no basis to arrest him. We dis-
agree. Virginia law authorizes police officers to arrest and to
promptly present before a magistrate judge an individual they believe
will likely disregard a traffic summons. See Va. Code Ann. §§ 46.2-
104, -936, -940 (Michie 1998 & Supp. 1999). Despite Wilkins' con-
clusory claims to the contrary, the police officer's belief that Wilkins
might disregard a summons was reasonable given Wilkins' initial fail-
ure to be truthful about his identity. Furthermore, because Wilkins
was the only occupant of the car and because the vehicle posed a
potential hazard along the freeway, the police officer's decision to
impound the vehicle was reasonable. See Brown , 787 F.2d at 932.
Thus, we find that the vehicle was lawfully in police custody.
Because Wilkins does not challenge the other two requisites needed
to establish a valid inventory search, we find that the district court
properly denied Wilkins' motion to suppress the discovery of the
loaded handgun.

Finally, Wilkins challenges the district court's ruling not to sup-
press an identification of him. In order for identification testimony to
be suppressed, the identification procedure must be impermissibly
suggestive and the identification itself must be unreliable under the
totality of the circumstances. See United States v. Johnson, 114 F.3d
435, 441 (4th Cir. 1997).

Wilkins' complaint is that an individual shown a single photograph
of Wilkins alone confirmed that the man in the photo was the individ-

                     3
ual to whom he had sold a particular vehicle. Even assuming, without
deciding, that showing a single photograph is impermissibly sugges-
tive, see id. at 442, the identification at issue here was reliable. The
third party's identification of Wilkins was based on seeing Wilkins in
the neighborhood, selling Wilkins a vehicle, and then later seeing
Wilkins driving the vehicle. Because the third party knew Wilkins, we
find the chance of misidentification to be virtually non-existent. See
United States v. Burgos, 55 F.3d 933, 942 (4th Cir. 1995). Thus, the
district court properly denied Wilkins' second motion to suppress.

Accordingly, we affirm the district court's denial of the motions to
suppress. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    4